PER CURIAM.
We have considered all of appellants’ arguments and find no error demonstrated by the final judgment to the extent it does not include funds belonging to Nestel and his wife, as an estate by the entireties.
Accordingly, we remand this cause to the trial court with directions to determine that the final judgment does not include entire-ties property. If any portion of the judgment does include funds held by the entire-ties between Nestel and his wife, the judgment shall be reduced pro tanto.
REMANDED FOR FURTHER CONSIDERATION.
DOWNEY, HURLEY and WALDEN, JJ., concur.